                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

KEVIN PETTYJOHN                                                            PLAINTIFF

v.                        CASE NO. 4:19-CV-00451 BSM

WEST FRASER, INC. and
BID GROUP CONSTRUCTION U.S., INC.                                       DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 24th day of March 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
